Exhibit 10.1

 

 

Employment Agreement

 

                This Agreement (“Agreement”) dated February 22, 2001 and
effective as of February 28, 2001 (“Effective Date”) is by and between Integra
LifeSciences Holdings Corporation, a Delaware corporation, f/k/a Integra
LifeSciences Holdings Corporation (“Integra”), and George McKinney, Ph.D.
(“McKinney”).

Background

                WHEREAS, McKinney and Integra entered into an Employment
Agreement dated December 31, 1998 (“Employment Agreement”);

                WHEREAS, McKinney and Integra have agreed that McKinney shall
terminate his relationship with Integra pursuant to certain terms and
conditions, as set forth herein.

                NOW THEREFORE, in consideration of the premises and the mutual
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

                1.             Prior Agreements.                 The Employment
Agreement and all other agreements that McKinney has with Integra or any of its
affiliates, subsidiaries, predecessors-in-interest, officers or directors,
whether written or oral (collectively, the “Prior Agreements”), shall terminate
on the Effective Date of this Agreement.  This Agreement shall supersede the
Prior Agreements, and McKinney hereby agrees that he is not entitled to any
compensation under the terms of any Prior Agreements and that this Agreement
shall supersede the Prior Agreements except that certain letter dated November
15, 1999 from Stuart M. Essig, President and CEO of Integra to McKinney
regarding indemnification, a true and correct copy of which is attached hereto
as Exhibit A, provided, however, that the terms of such letter shall not apply
to actions and omissions of McKinney that take place after McKinney has ceased
serving as an officer and/or director of Integra.  Except as set forth in the
previous sentence, McKinney hereby waives any and all claims that he had, has or
may have in the future against Integra under the Prior Agreements.

                2.             Position.  Integra hereby employs McKinney as
Executive Vice President and Chief Operating Officer at his current salary,
benefits and vacation as described on Exhibit B attached hereto (collectively,
“Compensation”) until December 31, 2001, and McKinney hereby agrees to such
employment and agrees to render services to Integra in such capacity until such
time.  Thereafter, McKinney shall remain on Integra’s payroll until June 30,
2002 as consultant to the President and CEO at the same Compensation, provided,
however, that (a) on June 30, 2002, McKinney’s employment with Integra shall
terminate and (b) McKinney shall be entitled to no severance or other payments
of any kind whatsoever except for a lump sum payment equivalent to six months’
salary at the same rate of salary that is set forth on Exhibit B (net of all
applicable withholding taxes) which lump sum payment shall be payable to him
within eight business days after June 30, 2002 (the “Severance Payment”). 
Notwithstanding the foregoing, at Integra’s option, in its sole discretion,
Integra may replace McKinney as Executive Vice President and Chief Operating
Officer prior to December 31, 2001, provided, however, that, at his election,
McKinney shall remain on the Integra payroll as a consultant to the President
and CEO from the date of such replacement until June 30, 2002 at the same
Compensation and shall receive the Severance Payment within eight business days
after June 30, 2002, and provided, further, however, that if McKinney elects not
to remain on the Integra payroll after his replacement as Executive Vice
President and Chief Operating Officer, McKinney shall be entitled to receive the
Severance Payment within eight business days after the date that his employment
with Integra terminates, and, provided further, that if McKinney elects to
remain on the Integra payroll after he no longer is Executive Vice President and
Chief Operating Officer and ultimately mutually agrees with Integra to terminate
his employment with Integra on or prior to June 30, 2002, McKinney shall be
entitled to receive the Severance Payment within eight business days after the
date that his employment with Integra terminates.  At all times after December
31, 2001, or from the date that he is replaced as Executive Vice President and
Chief Operating Officer if prior to December 31, 2001 if McKinney has elected to
remain on the Integra payroll, McKinney shall not be required to maintain a
residence in the State of New Jersey or to be present at Integra’s principal
executive offices located in Plainsboro, New Jersey, and, after such date,
McKinney shall have the right, at his expense, to perform his work for Integra
in the Boston metropolitan area or such other location as he may select,
provided, however, that McKinney shall until June 30, 2002 make himself
available to the President and CEO of Integra at all reasonable times and agrees
to travel to Integra’s sites on an as-needed basis in order to perform his
consulting duties for Integra, and provided, further, however, that except for
reasonable travel expenses and for expenses relating to McKinney’s use of a
cellular telephone on business for Integra and telephone expenses relating to
McKinney’s remote connections to the Integra computer system based in
Plainsboro, New Jersey, Integra shall not be responsible to pay or reimburse
McKinney during any period in which he is serving as a Consultant for any costs
or expenses that McKinney incurs in maintaining his office outside Integra’s
principal executive offices located in Plainsboro, New Jersey.  In order to
receive reimbursement for the expenses set forth in this Section 2, McKinney
shall submit appropriate documentation that substantiates such expenses.

                3.             Stock Options.  McKinney shall retain all stock
options granted to him before the Effective Date and shall not be eligible to
receive any additional grants of stock options.              All of the stock
options granted to McKinney before the Effective Date shall remain subject to
all terms and conditions provided in the plans pursuant to which they were
granted.  In addition, such stock options shall remain vested or continue to
vest, as the case may be, in accordance with the vesting schedules provided in
the stock option plans pursuant to which they were granted, and McKinney may
continue to exercise such stock options pursuant to the terms of such stock
option plans.  A schedule of the existing stock options is appended hereto as
Exhibit C.

 

                4.             Seat on Board of Directors of Integra.  Integra
shall be obligated to use reasonable efforts to cause McKinney to continue as a
member of the Board of Directors of Integra until December 31, 2001, but the
failure of the shareholders of Integra to elect McKinney as a member of the
Board of Directors of Integra shall not constitute a breach of this Agreement by
Integra.  For so long as McKinney shall serve on the Board of Directors of
Integra, McKinney shall be covered by such directors’ and officers’ liability
insurance as may be applicable to all other directors and officers of Integra.

                5.             Confidentiality.  McKinney acknowledges that he
owes a duty of confidentiality to Integra and shall not, at any time during or
after the termination of his employment by Integra, retain in writing, use,
divulge, finish, or make accessible to anyone, without the express authorization
of the board of directors of Integra, any trade secret, private or confidential
information or knowledge of Integra obtained or acquired by him while so
employed.  All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, corporate books, records, files
and know-how acquired while an employee of Integra are acknowledged to be the
property of Integra and shall not be duplicated, removed from Integra’s
possession or premises or made use of other than in pursuit of Integra’s
business or as may otherwise be required by law or any legal process, or as is
necessary in connection with any adversarial proceeding against Integra and,
upon termination of employment, McKinney shall deliver to Integra, without
further demand, all copies thereof which are then in his possession or under his
control.  No information shall be treated as “confidential information” if it is
generally available public knowledge at the time of disclosure or use by
McKinney.

 

                6.             Inventions or Improvements.  McKinney shall
promptly communicate to Integra all ideas, discoveries and inventions which are
or may be useful to Integra or its business.  McKinney acknowledges that all
such ideas, discoveries, inventions, and improvements which heretofore have been
or are hereafter made, conceived, or reduced to practice by him at any time
during his employment with Integra or gained by him during his employment with
Integra are the property of Integra, and McKinney hereby irrevocably assigns all
such ideas, discoveries, inventions and improvements to Integra for its sole use
and benefit, without additional compensation.  The provisions of this Section 6
shall apply whether such ideas, discoveries, inventions or improvements were or
are conceived, made or gained by him alone or with others, whether during or
after usual working hours, whether on or off the job, whether applicable to
matters directly or indirectly relate to Integra’s business interests (including
potential business interests), and whether or not within the specific realm of
his duties.  McKinney shall, upon request of Integra, but at no expense to
McKinney, at any time during or after his employment with Integra, sign all
instruments and documents reasonably requested by Integra and otherwise
cooperate with Integra to protect its right to such ideas, discoveries,
inventions, or improvements including applying for, obtaining, and enforcing
patents and copyrights thereon in such countries as Integra shall determine.

 

                7.             Covenant Not to Compete.  During the term of this
Agreement and for a period of two (2) years following the termination of
McKinney’s employment, McKinney shall not directly or indirectly:  (i) engage,
anywhere within the geographical area in which Integra is conducting business
operations or providing services as of the date of termination of McKinney’s
employment, in the tissue engineering business (the use of implantable
absorbable materials, with or without a bioactive component, to attempt to
elicit a specific cellular response in order to regenerate tissue or impede the
growth of tissue or migration of cells) (the “Tissue Engineering Business”) or
any  of the businesses set forth on Exhibit D, which is attached hereto, made a
part hereof and incorporated herein by reference (together, with the Tissue
Engineering Business, the “Business”);  (ii) be or become a stockholder,
partner, owner, officer, director or employee or agent of, or a consultant to or
give financial or other assistance to, any person or entity engaged in the
Business; (iii) seek in competition with the Business of Integra to procure
orders from or do business with any customer of Integra; (iv) solicit or contact
with a view to the engagement or employment by any person or entity of any
person who is an employee of Integra; (v) seek to contract with or engage (in
such a way as to adversely affect or interfere with the Business) any person or
entity who has been contracted with or engaged to manufacture, assemble, supply
or deliver products, goods, materials or services to Integra; or (vi) engage in
or participate in any effort or act to induce any of the customers, associates,
consultants or employees of Integra to take any action which might be
disadvantageous to Integra; provided, however, that nothing herein shall
prohibit McKinney from owning, as a passive investor, in the aggregate not more
than five percent of the outstanding publicly traded stock of any corporate so
engaged, and provided, further, that nothing in this Section 7 shall prevent
McKinney from engaging in any activity set forth in subsections (i) through (vi)
above for an entity or person whose businesses do not substantially compete with
the Business but which might own or operate a business that substantially
competes with the Business so long as McKinney recuses himself from engaging in
any activity set forth in subsections (i) through (vi) above for the business
that  substantially competes with the Business.  Integra hereby consents to
McKinney’s joining a board of directors of another entity after December 31,
2001, provided, however, that such entity does not compete with the Business.

 

                8.             Entire Agreement.  This Agreement constitutes the
entire agreement between the parties and shall not be altered or amended without
the express written consent of both parties.

 

                9.             Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the laws of the State of New
Jersey, without reference to conflict of laws principles.

 

George McKinney

 

/s/ George McKinney          /s/ Wilma Davis

George McKinney               Witness:  Wilma Davis

 

Integra LifeSciences Holdings Corporation

                /s/ Stuart M. Essig
By:  Stuart M. Essig
                President and CEO

Exhibit A

November 15, 1999 Letter from Stuart Essig

(previously filed)

 

Exhibit B

Compensation

McKinney’s salary shall be payable at the rate of $270,000 per year, payable on
a semi-monthly basis consistent with the manner that all other Integra employees
are paid.  Except as set forth in the Agreement, McKinney also shall be eligible
for all employee benefits that Integra currently provides all of its employees –
medical, dental and vision coverage and life and disability insurance, and
McKinney shall be eligible to participate in Integra’s 401(k) plan and in the
Employee Stock Purchase Plan in accordance with the terms of both such plans. 
McKinney shall be eligible for twenty-one days of personal time off per year.

Exhibit C

Stock Options

Option
Date Expiration
Date Price Shares
Outstanding Shares
Exercisable           5/21/97 5/21/02 $8.0000 50,000 45,000 7/18/97 7/18/02
$8.0000 100,000 90,000 12/27/97 12/27/02 $5.8750 72,084 52,481 12/27/97 12/27/02
$5.8750 8,143 1,745 12/31/98 12/31/04 $3.3750 9,650 0 12/31/98 12/31/04 $3.3750
11,259 2,413 3/29/99 3/29/05 $3.5000 3,125 0 3/29/99 3/29/05 $3.5000 2,917 625
12/31/99 12/31/05 $5.8750 13,015 0 12/31/99 12/31/05 $5.8750 15,095 7,612
12/30/00 12/30/06 $13.6250 9,148 0 12/30/00 12/30/06 $13.6250 10,852

--------------------------------------------------------------------------------

0

--------------------------------------------------------------------------------

    TOTALS 305,288 199,876

 

Exhibit D

Business

1.             Any activity with respect to products for use in neurosurgery and
neurotrauma.
2.             Any activity with respect to products for treatment of the ears,
nose and throat.
3.             Any activity with respect to products used to treat or heal skin.

 